                     Case 1:18-cr-00218-TSC Document 39-2 Filed 10/12/18 Page 1 of 6
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________
                  United States of America                                 )
                             v.                                            )
                                                                           )        Case No. 1:18-cr-218 (TSC)
             Mariia Butina, a/k/a Maria Butina                             )
                             Defendant                                     )
                              SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
                                         OBJECTS IN A CRIMINAL CASE
To:     American University c/o Traevena Byrd and Justin A. Perillo, General and Associate General Counsel
        American University, Office of General Counsel, 4400 Massachusetts Avenue NW, Washington, DC 20016
                                                      (Name of person to whom this subpoena is directed)

      YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:
All documents and electronically stored information identified in the Schedule of Document Requets attached hereto as
Exhibit A.

Place: U.S. District Court for the District of Columbia                             Date and Time:
         E. Barrett Prettyman Courhouse, Attn: Clerk's Office
         333 Constitution Avenue NW, Washington, DC 20001

         Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a
motion to quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule 17(g),
relating to your duty to respond to this subpoena and the potential consequences of not doing so.
           (SEAL)

Date:
                                                                                    CLERK OF COURT


                                                                                                Signature of Clerk or Deputy Clerk


The name, address, e-mail, and telephone number of the attorney representing (name of party)          Defendant
Mariia Butina, a/k/a Maria Butina                                                     , who requests this subpoena, are:
 Alfred D. Carry, McGlinchey Stafford PLLC, 1275 Pennsylvania Avenue NW, Suite 420, Washington, DC 20004
 Ph: (202) 802-9999; Fx: (202) 330-5897; acarry@mcglinchey.com

                                  Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena. If no local rules or orders govern
practice under Rule 17(c), counsel should ask the assigned judge whether the court regulates practice under Rule 17(c) to
1) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s office); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
under Fed. R. Crim. P. 16.

Please note that Rule 17(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.
                     Case 1:18-cr-00218-TSC Document 39-2 Filed 10/12/18 Page 2 of 6
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 2)

Case No. 1:18-cr-218 (TSC)

                                                             PROOF OF SERVICE

          This subpoena for (name of individual and title, if any)
was received by me on (date)                                  .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                 on (date)                                    ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                            .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                    .

My fees are $                                  for travel and $                              for services, for a total of $          0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                               Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 1:18-cr-00218-TSC Document 39-2 Filed 10/12/18 Page 3 of 6
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 3)



                        Federal Rule of Criminal Procedure 17 (c), (d), (e), and (g) (Effective 12/1/08)
(c) Producing Documents and Objects.

     (1) In General. A subpoena may order the witness to produce any books, papers, documents, data, or other objects the subpoena
     designates. The court may direct the witness to produce the designated items in court before trial or before they are to be offered in
     evidence. When the items arrive, the court may permit the parties and their attorneys to inspect all or part of them.

     (2) Quashing or Modifying the Subpoena. On motion made promptly, the court may quash or modify the subpoena if compliance
     would be unreasonable or oppressive.

     (3) Subpoena for Personal or Confidential Information About a Victim. After a complaint, indictment, or information is filed, a
     subpoena requiring the production of personal or confidential information about a victim may be served on a third party only by court
     order. Before entering the order and unless there are exceptional circumstances, the court must require giving notice to the victim so that
     the victim can move to quash or modify the subpoena or otherwise object.

(d) Service. A marshal, a deputy marshal, or any nonparty who is at least 18 years old may serve a subpoena. The server must deliver a copy
of the subpoena to the witness and must tender to the witness one day’s witness-attendance fee and the legal mileage allowance. The server
need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the
subpoena.

(e) Place of Service.

     (1) In the United States. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
     States.

     (2) In a Foreign Country. If the witness is in a foreign country, 28 U.S.C. § 1783 governs the subpoena's service.

(g) Contempt. The court (other than a magistrate judge) may hold in contempt a witness who, without adequate excuse, disobeys a subpoena
issued by a federal court in that district. A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
subpoena issued by that magistrate judge as provided in 28 U.S.C. § 636(e).
         Case 1:18-cr-00218-TSC Document 39-2 Filed 10/12/18 Page 4 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )       Case No.: 1:18-cr-218 (TSC)
                                              )
MARIIA BUTINA, a/k/a                          )
MARIA BUTINA,                                 )
                                              )
       Defendant.                             )
                                              )

                                    EXHIBIT A
      To Subpoena to Produce Documents, Information, or Objects in a Criminal Case


To:    American University
       c/o Traevena Bryd, General Counsel
       Justin A. Perillo, Associate General Counsel
       Office of General Counsel
       4400 Massachusetts Avenue NW
       Washington, DC 20016


       YOU ARE COMMANDED, pursuant to the attached subpoena and Rule 17 of the Federal

Rules of Criminal Procedure, to produce to the Clerk’s Office of the U.S. District Court for the

District of Columbia, E. Barrett Prettyman Courthouse, 333 Constitution Avenue NW,

Washington, DC 20001, as of the date and time stated, or at such other date and time ordered by

the court, all of the documents, information, and things in your possession, custody, or control that

are listed and described below, together with a certificate from the records custodian,

authenticating any documents produced.




                                                  1
         Case 1:18-cr-00218-TSC Document 39-2 Filed 10/12/18 Page 5 of 6



                        SCHEDULE OF DOCUMENT REQUESTS

                                  Definitions and Instructions

       A.     In responding to this subpoena served on you (or your organization) requesting the

production of documents, you are to furnish all documents, information or objects however

obtained, that are available to or in possession or control of yourself, your agents, and your

attorneys.

       B.     If you object to a request on the grounds of privilege or some other legally

cognizable doctrine, provide documents or portions of documents with such non-privileged

information as is responsive. For information withheld, list all documents or other information

withheld pursuant to the claim of privilege, provide a general description of the information

withheld pursuant to the claim, and identify the specific privilege(s) that form the basis for

nondisclosure of each piece of responsive information.

       C.     For a further statement of your obligation in producing documents under this

subpoena, see Rule 17 of the Federal Rules of Criminal Procedure, which appears on the final page

of the subpoena.

       D.     As used herein, the term “Defendant” means Mariia Butina, a/k/a Maria Butina

(DOB: 11/10/1988; SSN: xxx-xx-2406; AU ID#: 4454850). Maria Butina was a graduate student

at American University from on or about June 2016 to May 2018.

       E.     “You” or “your” shall mean the summoned person whose records are being sought

by the corresponding subpoena.

       F.     Please produce any documents that are responsive to this subpoena as they are kept

in the usual course of business or organize and label them to correspond with the categories

numbered below.



                                               2
        Case 1:18-cr-00218-TSC Document 39-2 Filed 10/12/18 Page 6 of 6



                                      Document Requests

       1.      A copy of any and all American University campus police reports, investigative

notes (typed or handwritten), or other law enforcement materials that concern or relate to any

investigative matter concerning Maria Butina.

       2.      A copy of any and all documents concerning Maria Butina’s complaint about, and

American University’s subsequent response, inquiry or investigation into, the actions of professor

and lecturer Svetlana Savranskava.

       3.      A copy of each class roster (and photo roster, if one) for each of Maria Butina’s

courses at American University.




                                                3
